Case 18-23979-GLT       Doc 161    Filed 03/22/19 Entered 03/22/19 14:51:32      Desc Main
                                  Document      Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                          ) Case No. 18-23979-GLT
 Lawson Nursing Home, Inc.,                      ) Chapter 11
       Debtor,                                   )
 Gordon Food Service, Inc.,                      ) Related Doc: 141-136
        Applicant,                               ) Hearing Date: 04/04/19 @ 10:00 am
       vs.                                       ) Response Date: 03/22/19
 Lawson Nursing Home, Inc.,                      )
       Respondent.                               ) Document No.

        RESPONSE TO THE APPLICATION OF GORDON FOOD SERVICE INC.
          FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE CLAIM
                        UNDER 11 U.S.C. § 503(b) (9)

        AND NOW, comes the Debtor, Lawson Nursing Home, Inc., by and through its

 attorneys, Calaiaro Valencik and Donald R. Calaiaro, and respectfully presents the

 following:

        1.     Admitted.

        2.     Admitted.

        3.     It is admitted that the Movant sold goods to Debtor within the 20 days

 before the filing of the bankruptcy petition.

        4.     Admitted.

        5.     This paragraph contains Movant’s summary of 11 U.S.C. § 503(b) (9) and

 is a conclusion of law that does not require a response under the Federal Rules of Civil

 Procedure.

        6.     The Movant is entitled to an administrative claim for the value of the goods

 provided.

        7.     This paragraph contains Movant’s conclusions of law that do not require a

 response under the Federal Rules of Civil Procedure. To the extent a response is
Case 18-23979-GLT      Doc 161    Filed 03/22/19 Entered 03/22/19 14:51:32      Desc Main
                                 Document      Page 2 of 3


 required, an allowed unsecured, priority, administrative expense is second to the claims

 of secured creditors. Movant’s allowed, unsecured priority administrative claim will paid

 in accordance to Debtor’s Chapter 11 Liquidating Plan.

       8.     The Debtor will amend its response if this motion is amended. If the

 motion is not amended prior to the hearing, the Movant will be bound by the

 determination and it may not be revised after the matter is adjudicated.

       WHEREFORE, the Debtor requests this Honorable Court determine the amount of

 the allowed administrative claim and defer payment until the Plan effective Date when all

 administrative claims must be paid.


                                          Respectfully Submitted,


 Dated: March 22, 2019                    BY:     /s/ Donald R. Calaiaro
                                          Donald R. Calaiaro, Esquire, PA I.D. #27538
                                          dcalaiaro@c-vlaw.com
                                          BY:     /s/ David Z. Valencik
                                          David Z. Valencik, Esquire, PA I.D. #308361
                                          dvalencik@c-vlaw.com

                                          CALAIARO VALENCIK
                                          428 Forbes Avenue, Suite 900
                                          Pittsburgh, PA 15219-1621
                                          (412) 232-0930
Case 18-23979-GLT         Doc 161     Filed 03/22/19 Entered 03/22/19 14:51:32       Desc Main
                                     Document      Page 3 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                             ) Case No. 18-23979-GLT
 Lawson Nursing Home, Inc.,                         ) Chapter 11
       Debtor,                                      )
 Gordon Food Service, Inc.,                         ) Related Doc: 141-136
        Applicant,                                  ) Hearing Date: 04/04/19 @ 10:00 am
       vs.                                          ) Response Date: 03/22/19
 Lawson Nursing Home, Inc.,                         )
       Respondent.                                  ) Document No.

              CERTIFICATE OFSERVICE OF RESPONSE TO THE APPLICATION OF
              GORDON FOOD SERVICE INC. FOR ALLOWANCE AND PAYMENT OF
                    ADMINISTRATIVE CLAIM UNDER 11 U.S.C. § 503(b) (9)

        I certify under penalty of perjury that I served the above captioned pleading on
 the parties at the addresses specified below on March 22, 2019.

 Service by E-mail:
 Lawson Nursing Home, Inc.; derekglaser@comcast.net
 Service by NEF:
 Jason M. Torf on behalf of Creditor Gordon Food Service; jason.torf@icemiller.com

        The type(s) of service made on the parties (first-class mail, electronic notification,
 hand delivery, or another type of service) was: Electronic Notification.
        If more than one method of service was employed, this certificate of service
 groups the parties by the type of service. For example, the names and addresses of
 parties served by electronic notice will be listed under the heading “Service by
 Electronic Notification,” and those served by mail will be listed under the heading
 “Service by First-Class Mail.”

 Executed on: March 22, 2019                    /s/ Donald R. Calaiaro    ______
                                                Donald R. Calaiaro, Esquire, PA I.D. #27538
                                                dcalaiaro@c-vlaw.com
                                                /s/ David Z. Valencik______________
                                                David Z. Valencik, Esquire, PA I.D. #308361
                                                dvalencik@c-vlaw.com
                                                CALAIARO VALENCIK
                                                428 Forbes Avenue, Suite 900
                                                Pittsburgh, PA 15219-1621
                                                (412) 232-0930
